IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


PNC BANK NATIONAL ASSOCIATION              : No. 63 MM 2014
                                           :
                                           :
             v.                            :
                                           :
                                           :
JENNIFER GANTT, MICHAEL                    :
MANBECK, UNNAMED CHILDREN                  :
                                           :
                                           :
PETITION OF: JENNIFER GANTT AND            :
MICHAEL MANBECK                            :


                                       ORDER


PER CURIAM
      AND NOW, this 7th day of August, 2014, the Petition for Leave to File Petition for

Allowance of Appeal Nunc Pro Tunc is DENIED.